Dismissed and Memorandum Opinion filed August 16, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00629-CR
____________
 
CHARLES LEE JOHNLEWIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 989533
 

 
MEMORANDUM
OPINION
After a guilty plea, appellant was convicted of the offense
of possession of marijuana and sentenced to three years’ confinement in the
Institutional Division of the Texas Department of Criminal Justice on June 1,
2011.  No timely motion for new trial was filed.  Appellant’s notice of appeal
was post marked July 7, 2011 and file marked on July 13, 2011.
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).
 A notice of appeal that complies with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).